DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "limited" in claim 1 is a relative term which renders the claim indefinite.  The term "limited" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites that “the second latch portion is. It is unclear what is required by this claim limitation.

Claims 2-10 are rejected for their dependence on claim 1.

The term "limited" in claim 4 is a relative term which renders the claim indefinite.  The term "limited" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 4 recites that “wherein when the limiting structure is limited to the first latch portion”. It is unclear what is required by this claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Megidesh (US-20210087855-A1).

A latch mechanism (100 Figure 1), used for latching a first member (the right structure, Figure 12B) and a second member (the left structure, Figure 12B), the latch mechanism comprising: 
a first latch body (202 Figure 2), disposed on the first member (Figure 12B), including 
a first base (the lower ball of 202, Figure 2), 
a first latch portion (the shaft of 202, Figure 2), and 
a first acting portion (the upper ball of 202, Figure 2), 
wherein the first base is coupled to the first member (Figure 3A) and the first latch portion is disposed between the first base and the first acting portion; and 
a second latch body (300 Figure 4A), disposed on the second member (Figure 12B), including 
a second base (306 Figure 4C), 
a second latch portion (302 Figure 4B), and 
a second acting portion (301 Figure 4B), 
wherein the second base is coupled to the second member (Figure 12B) and the first latch body is disposed through the second base (Figure 7J), the second acting portion is pivoted (the marked axis of 301, Figure 10C) of rotation and adapted to rotate along a rotational path (Figures 10B[Wingdings font/0xE0] 10C), and the second latch portion is disposed on the rotational path (the second latch portion 302 is within the rotational path of second acting portion 301, Figure 10C) and limited to the first latch portion (the second latch portion 302 engages the first latch portion shaft of 202, Figure 8A); 
when the second acting portion (301 Figure 4B) is rotated, the second latch portion (302 Figure 4B) is driven (via their respective gear teeth, Figure 10C) by the second acting portion to move back and forth between an engaged position (Figure 10B) and a disengaged position (Figure 10C) to be engaged with or disengaged from the first latch portion (202, Figures 10B, 10C); 
wherein the second acting portion (301 Figure 4B) includes a first pushing structure (the gear teeth of 301, Figure 10C) and a second pushing structure (304 Figure 11A), the first acting portion (ball of 202, Figure 11A) is disposed on the rotational path (the first acting portion 202 is within the rotational path of second acting portion 301, Figure 10C), and when the second acting portion is rotated along the rotational path (Figures 10B [Wingdings font/0xE0] 10C), the second latch portion is pushed by the first pushing structure such that the second latch portion is moved from the engaged position (Figure 10B) to the disengaged position (Figure 10C), and then the first acting portion is pushed by the second pushing structure (by the force of the spring biasing 304, Figure 11B) such that the first latch body is disengaged from the second latch body in a releasing direction (The lower arm of 304 [Figure 11B] pushes the first acting portion 202 in the releasing direction [left, Figure 10C]).

(302 Figure 10C) includes 
a limiting structure (the semicircular edges of 302, Figure 10C), 
a third pushing structure (the gear teeth of 302, Figure 10C), and 
a first elastic structure (303 Figure 6A), 
the limiting structure is latched onto the first latch portion (Figure 6C shows the limiting structure of 302 engaging the first latch portion of 202), the third pushing structure is coupled to the limiting structure (by the body of 302, Figure 6C), and the first elastic structure is coupled between the limiting structure and the second base (the first elastic structure 303 biases 302 relative to the second base via the second acting member 301 and the frame of Figure 4B).

With regards to claim 3, Megidesh discloses the latch mechanism as claimed in claim 2, 
wherein the second latch portion (302 Figure 10C) moves back and forth between the engaged position (Figure 10B) and the disengaged position (Figure 10C) along a limiting path (Figures 10B [Wingdings font/0xE0] 10C), the limiting structure (the semicircular edges of 302, Figure 10C) and the first elastic structure (303 Figures 6A) are disposed along the limiting path (302 and 303 are within the rotational path of second latch portion 302, Figure 10C), and the third pushing structure (the gear teeth of 302, Figure 10C) is coupled to the limiting structure in a direction perpendicular to the limiting path, where the direction is the same as the releasing direction (the row of gear teeth of 302 is perpendicular to the limiting path [up/down, Figure 10C] and in the same direction [left/right, Figure 10C] as the releasing direction).

With regards to claim 4, Megidesh discloses the latch mechanism as claimed in claim 2, 
wherein when the limiting structure (the semicircular edges of 302, Figure 10C) is limited to the first latch portion (the limiting structure of 302 engages the first latch portion of 202, Figure 6C), the first pushing structure (the gear teeth of 301, Figure 10C) is disposed on the rotational path (of 301) and located between the third pushing structure (the gear teeth of 302, Figure 10C) and the first acting portion (ball of 202, Figure 10C).

With regards to claim 5, Megidesh discloses the latch mechanism as claimed in claim 2, 
wherein when the first pushing structure (the gear teeth of 301, Figure 10C) pushes the third pushing structure (the gear teeth of 302, Figure 10C) such that the limiting structure (the semicircular edges of 302, Figure 10C) is not latched onto the first latch portion (the shaft of 202, Figure 8A), the second latch portion is moved from the engaged position (Figure 10B) to the disengaged position (Figure 10C) and the first elastic structure (303 Figures 6A) is deformed from a released state to a compressed state (the spring 303 is in the compressed state in Figure 10C); 
when the limiting structure is latched onto the first latch portion, the first elastic structure is in the released state (the spring 303 is in the released state in Figure 10B); 
when the limiting structure is not latched onto the first latch portion, the first elastic structure is in the compressed state (the spring 303 is in the compressed state in Figure 10C), and 
the first elastic structure is a linear spring (303 Figure 4B).

With regards to claim 6, Megidesh discloses the latch mechanism as claimed in claim 2, 
wherein when the second acting portion (301 Figure 4B) is rotated along the rotational path and the second pushing structure (304 Figure 11A) is in contact (Figure 11A) with the first acting portion (ball of 202, Figure 10C), the first pushing structure (the gear teeth of 301, Figure 10C) continues to push the third pushing (the gear teeth of 302, Figure 10C) structure to prevent the limiting structure (the semicircular edges of 302, Figure 10C) from being engaged with the first latch portion (the shaft of 202, Figure 8A).

With regards to claim 8, Megidesh discloses the latch mechanism as claimed in claim 1, 
wherein the second base (306 Figure 4C) is provided with a latch groove (the U-shaped opening of the left end of 306, Figure 4C), and the first latch body is disposed through the latch groove (Figure 7J).

With regards to claim 9, Megidesh discloses the latch mechanism as claimed in claim 8, 
wherein the outer diameter of the first base (the lower ball of 202, Figure 2) and the outer diameter of the first acting portion (the upper ball of 202, Figure 2) are greater than the outer diameter of the first latch portion (the shaft of 202, Figure 2), and the outer diameter of the first acting portion and the first latch portion is smaller than the inner diameter of the latch groove (the U-shaped opening of the left end of 306, Figure 4C).

With regards to claim 10, Megidesh discloses the latch mechanism as claimed in claim 1, 
(the upper ball of 202, Figure 2) is a tapered structure (the first acting portion has a tapered dome shape, Figure 2), and the second acting portion (301 Figure 4B) is an operating handle (Rotating the handle 301 by applying pressure to the second member operates the releasing sequence of Figures 10B [Wingdings font/0xE0] 10C, so 301 acts as an operating handle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megidesh in view of Arthurs (US-9856058-B1).

With regards to claim 7, Megidesh discloses the latch mechanism as claimed in claim 1, 
wherein the second acting portion (301 Figure 4B) further comprises a second elastic structure (303 Figure 6A) disposed between the second base and the second acting portion (the first elastic structure 303 biases 302 relative to the second base via the second acting member 301 and the frame of Figure 4B), and when the second acting portion is rotated along (Figure 10B) to a compressed state (Figure 10C); 
when the second latch portion (302 Figure 10C) is latched onto the first latch portion (the shaft of 202, Figure 8A), the second elastic structure is in the released state (Figure 10B); when the second latch portion is not latched onto the first latch portion, the second elastic structure is in the compressed state (Figure 10C). 
Megidesh does not disclose that the second elastic structure is a torsion spring.
However, Arthurs discloses a similar latch device that uses a torsion spring (1606 Figure 16) to bias the rotation of an operating lever towards its default state (Col 15 Line 36). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to replace the coil spring of Megidesh with the torsion spring of Arthurs. One would have been motivated to make this substitution in order to reduce the space required by the biasing member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10309126-B2: A similar latch device.
CN-1926344-A: A similar latch device.
DE-202010008985-U1: A similar latch device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675